UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6914



VINCENT LEE FOREMAN,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director     of   the   Virginia
Department of Corrections,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-213)


Submitted:   February 10, 2006           Decided:   February 28, 2006


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Lee Foreman, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Vincent Lee Foreman seeks to appeal the district court's

order denying his Fed. R. Civ. P. 60(b) motion and his motion to

amend his original petition filed under 28 U.S.C. § 2254 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7 (4th Cir.

2004).    A certificate of appealability will not issue absent "a

substantial showing of the denial of a constitutional right."             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and    that   any    dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001).    We have independently reviewed the record and

conclude that Foreman has not made the requisite showing.                 We

therefore deny a certificate of appealability and dismiss the

appeal.

           Additionally, we construe Foreman's notice of appeal and

informal brief on appeal as an application to file a second or

successive habeas petition under 28 U.S.C. § 2254.               See United

States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).            Under 28

U.S.C. § 2244(b)(1) (2000), a motion for a second or successive


                                 - 2 -
habeas corpus petition may not be granted for any claim that was

presented in a prior application under § 2254.   Because the claim

Foreman raises has already been rejected by the district court in

its ruling on his Fed. R. Civ. P. 59 motion, and by this court on

appeal, Foreman v. Johnson, 107 Fed. App’x 333 (4th Cir. 2004), he

fails to establish grounds for this court to authorize a successive

§ 2254 petition.   Therefore, we decline to authorize a successive

§ 2254 petition.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 3 -